DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         STEVE MILLER and FEDERATED FINANCIAL, INC.,
                          Appellant,

                                    v.

                  AMERICAN EXPRESS BANK, FSB,
                            Appellee.

                              No. 4D16-4127

                           [October 12, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. 12-17606
(03).

  Christopher J. Whitelock of Whitelock & Associates, P.A., Fort
Lauderdale, for appellant.

  Zoran D. Jovanovich of Zwicker & Associates, P.C., Deerfield Beach, for
appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.